Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claim 1, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to claims 14 and 16, the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “lower average concentration” in claim 14; “mixed color” in claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “... a first obtaining unit configured to obtain the measured values corresponding to a first measurement region in the measurement image and a second measurement region in the measurement image, wherein an average of density of the first measurement region being different from an average of density of the second measurement region; and a first correction unit configured to correct the measured value based on the average of density of the first measurement region and the average of density of the second measurement region.” The correction to the measured value based on the average of density of the first measurement region and the average of density of the second measurement region as now claimed does not appear to be disclosed.  At best, the disclosure discusses where an average is obtained of the measurement results corresponding to patches 501-509.  These results are then used to determine a filter size.  A correction to the measured value is accomplished using the filter.  The correction is not based on the two different region average values.
Independent claims 19 and 20 are similarly cited as claim 1 above.  Dependent claims 2-18 are rejected for failing to remedy the condition of claim 1 from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... a first obtaining unit configured to obtain the measured values corresponding to a first measurement region in the measurement image and a second measurement region in the measurement image, wherein an average of density of the first measurement region being different from an average of density of the second measurement region; and a first correction unit configured to correct the measured value based on the average of density of the first measurement region and the average of density of the second measurement region.” It is unclear and indefinite as to how the correction of measured values are to be accomplished as claimed.  There appears to be no disclosed embodiment in which the correction is based on the average density of the two different measurement regions.  At best, the disclosure discusses where an average is obtained of the measurement results corresponding to patches 501-509.  These results are then used to determine a filter size.  A correction to the measured value appears to be accomplished using the filter.  For purposes of examination and with the broadest reasonable interpretation, the Examiner interprets the claim as presented to include at least two measurement regions and where these region’s measurements are subsequently corrected in some manner.
Independent claims 19 and 20 are similarly cited as claim 1 above.  Dependent claims 2-18 are rejected for failing to remedy the condition of claim 1 from which they depend.
The term “lower average concentration” in claim 14 is a relative term which renders the claim indefinite. The term “lower average concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monga et al., (US PgPub 20090027730).
Regarding claim 1: Monga discloses an apparatus that corrects a measured value obtained by measuring a measurement image formed using a printing element configured to discharge ink, the measured value being used to identify a density characteristic of the printing element [Abstract], the apparatus comprising: 
at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor [IPU 14, p0049], performs operations as: 
a first obtaining unit configured to obtain the measured values corresponding to a first measurement region in the measurement image and a second measurement region in the measurement image, wherein an average of density of the first measurement region being different from an average of density of the second measurement region [a range of digital input color values, a continuous or discontinuous band comprising the true average test patches of a digital input color value is printed across the spatial range and then measured at a plurality of different spatial locations with a scanner that is part of or separate from the printer ... for each halftone screen the process is repeated for each color channel i (as shown at A2), e.g., cyan, magenta, yellow, black ... at least 25% of all possible digital input color levels [i.e. different densities] should be used in this process and be distributed evenly throughout the range of possible digital input color levels in order to obtain sufficient data to derive the true average tone response curve, p0038-0039]; and 
a first correction unit configured to correct the measured value based on the average of density of the first measurement region and the average of density of the second measurement region [The scanner color measurements are averaged to determine the average printer response across the spatial range for each given digital input value. The data are interpolated to derive the true average tone response curve TRCtrueavg for the subject color channel and halftone screen for all possible digital input levels, p0038].  

Regarding claim 15: Monga discloses apparatus according to claim 1, wherein the first correction unit corrects the measured value for each color of ink for an image forming apparatus including various types of ink [e.g., cyan, magenta, yellow, black, p0039].  

Regarding claim 17: Monga discloses the apparatus according to claim 1, wherein the processor further performs operations as: a second obtaining unit configured to obtain image data representing an image to be formed on a recording medium [a xerographic printing apparatus includes an image processing unit adapted to receive image data from a source, p0015-0017]; and a second correction unit configured to correct a signal value in the image data based on the corrected measured value [using the estimated true tone response curve to adjust a digital input level of each pixel of an image before printing based upon the print location of each pixel of the image, p0015-0017].  

Regarding claim 18: Monga discloses the apparatus according to claim 17, wherein the processor [p0049] further performs operations as a third obtaining unit configured to obtain target characteristic data representing a target density characteristic of the printing element [a printing unit comprising a print engine for printing the image data using a color channel to define a printed image, and a color sensor for detecting color values of the printed image printed by the print engine, the color sensor operably connected to the image processing unit to input said color values to the image processing unit, p0015-0017], and wherein the second correction unit corrects the signal value in the image data based on the target density characteristic and a density characteristic of the printing element identified by the corrected measured value [means for using the estimated true tone response curve to adjust a digital input level of each pixel of an image before printing based upon the print location of each pixel of the image, p0015-0017].  

Regarding claims 19 and 20: the program and method herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Cattrone et al., (US PgPub 20070201106).
Regarding claim 2: Monga discloses the apparatus according to claim 1, wherein the measured value includes noise based on a characteristic of a scanner configured to measure the measurement image [the present development is printed and scanned to obtain scanner gray values as a function of spatial location x ... averaging significantly enhances the robustness of the correction scheme because it reduces the effect of noise, p0036 & p0045].
	Monga does not appear to explicitly disclose the measured value includes noise based on a characteristic of a scanner configured to measure the measurement image.
	Cattrone discloses in a related system from the same field of endeavor [Abstract] wherein the measured value includes noise based on characteristics of a scanner configured to measure the measurement image [scanned test image 32 will contain noises introduced by this closed loop system, p0019].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga the consideration of noise based on a characteristic of a scanner configured to measure the measurement image as disclosed by Cattrone because it allows for correcting the noise that can affect the measured data result as discussed by Cattrone in at least paragraphs 0004-0005.

Regarding claim 6: Monga discloses the apparatus according to claim 1.
Monga does not appear to explicitly disclose wherein the first correction unit corrects the measured value by filtering.  
Cattrone discloses wherein the first correction unit corrects the measured value by filtering [detects the noise sources in a printer and adjusts the correction parameters in a scanner for a printer/scanner pair ... determining optimum noise filter setting for use by a scanner in a system including a printer for printing images and a scanner for scanning images printed by the printer, p0006 & p0009].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga the support wherein the first correction unit corrects the measured value by filtering as discussed by Cattrone because it allows for optimizing the noise filter to eliminate scanner noise as discussed by Cattrone in at least paragraphs 0009-0011.

Regarding claim 7: Monga in view of Cattrone discloses the apparatus according to claim 6.
Monga appears to fail to disclose wherein the first correction unit determines a size of a filter used for the filtering based on a density of the measurement image.  
Cattrone discloses wherein the first correction unit determines a size of a filter used for the filtering based on a density of the measurement image [scanner is initially set to a low noise filter setting and the filtered data is compared to the input test image data (step S21). The noise filter setting is then increased (step S22). Note that the parameters that describe noise filter settings may vary for different scanners; as used here, a "lower" (or "higher") noise filter setting generally refers to a setting that filters out less (or more) noise. The noise filtering is applied to the scanned data and the filtered data is again compared with the input test image data (step S23). If the higher noise filter setting results in improved noise reduction ("Y" in step S24), steps S22-S24 are repeated with higher noise filter setting, p0021].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga the support wherein the first correction unit determines a size of a filter used for the filtering based on a density of the measurement image as discussed by Cattrone because it allows for optimizing the noise filter to eliminate scanner noise as discussed by Cattrone in at least paragraphs 0009-0011.
 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Cattrone et al., (US PgPub 20070201106) and in further view of Uejima (JP Pub 2014-072851).
Regarding claim 3: Monga in view of Cattrone discloses the apparatus according to claim 2.
Neither Monga nor Cattrone appear to explicitly disclose wherein the characteristic of the scanner is a characteristic in which a larger amount of noise is included in a pixel value with a higher density in an image to be output from the scanner.  
Uejima discloses in a related system from the same field of endeavor [Overview] wherein the characteristic of the scanner is a characteristic in which a larger amount of noise is included in a pixel value with a higher density in an image to be output from the scanner [Density unevenness with a spatial frequency of a relatively high frequency band is susceptible to high frequency noise (imaging noise) at the time of reading (imaging) in the reading apparatus. On the other hand, density unevenness having a spatial frequency of a relatively low frequency band is hardly affected by high-frequency noise such as imaging noise, p0014].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga in view of Cattrone the recognition wherein the characteristic of the scanner is a characteristic in which a larger amount of noise is included in a pixel value with a higher density in an image to be output from the scanner as disclosed by Uejima because it allows the designer to address the noise issue to that the output image and/or data is does not include uneven density conditions.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Cattrone et al., (US PgPub 20070201106) and in further view of Bryant (US Patent 6462772).
Regarding claim 4: Monga in view of Cattrone discloses the apparatus according to claim 2.
Neither Monga nor Cattrone explicitly discuss wherein the characteristic of the scanner is a characteristic related to a dark current generated in the scanner.  
Bryant discloses in a well-known related system from the same field of endeavor [Abstract] wherein the characteristic of the scanner is a characteristic related to a dark current generated in the scanner [Before scanning individual image frames on the film strip, it is necessary to perform a calibration procedure in which signal outputs from individual photosites are adjusted to eliminate effects in the scan system that adversely affect the accuracy of the signal outputs in representing pixel density values of the scanned image ... It is known that this compensation can be provided by multiplying the output value for each photosite by compensating gain and offset values. Offset compensation is used to adjust for different photosite dark current (no illuminating light) characteristics, col. 1 lines 15-39].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga in view of Cattrone the well-known correction/compensation of the scanner characteristic related to dark current as disclosed by Bryant because it eliminates effects of the scan system from the output signal representing the density of the scanned data.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Inagawa (US PgPub 20200001618).
Regarding claim 5: Monga discloses the apparatus according to claim 1.
Monga does not appear to explicitly discuss wherein the measured value includes noise based on at least one of a flaw on a surface of the measurement image and unevenness on a surface of a recording medium on which the measurement image is formed.  
Inagawa discloses in a related system from the same field of endeavor [Abstract] wherein the measured value includes noise based on at least one of a flaw on a surface of the measurement image and unevenness on a surface of a recording medium on which the measurement image is formed [when the scanner unit 101 reads the printed image of the test pattern, noise is superimposed, because dark color fiber mixed into the printing paper or dirt on the glass placing table on which an original document to be read is placed is read together with the test pattern, p0061].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga the recognition wherein the measured value includes noise based on at least one of a flaw on a surface of the measurement image and unevenness on a surface of a recording medium on which the measurement image is formed as discussed by Inagawa because it provides for correcting causes of affecting the quality of the rendered image and/or data.

Claim(s) 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Cattrone et al., (US PgPub 20070201106) and in view of Shiota et al., (US PgPub 20020034336).
Regarding claim 8: Monga in view of Cattrone discloses the apparatus according to claim 7.
Neither Monga nor Cattrone appear to disclose wherein the first correction unit increases the size of the filter as the density of the measurement image increases.  
Shiota discloses in a related, well-known system from the same field of endeavor [Abstract] wherein the first correction unit increases the size of the filter as the density of the measurement image increases [In the fine scanning, unsharp image signals are created and dodging is carried out by selecting a low-pass filter having a mask size corresponding to the pixel density of an image to be reproduced from the LPF 57b having a small mask size to be used when a small size print is made and the LPF 57c having a large mask size to be used when a large size print is made, p0125].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga in view of Cattrone the support wherein the first correction unit increases the size of the filter as the density of the measurement image increases as disclosed by Shiota because it allows for an improved rendering of the image data according to the data density as discussed by Shiota in at least the Abstract.

Regarding claim 10: Monga in view of Cattrone discloses the apparatus according to claim 7.
Monga discloses wherein the first correction unit calculates a representative value for each density of the measured value [The scanner color measurements are averaged to determine the average printer response across the spatial range for each given digital input value. The data are interpolated to derive the true average tone response curve TRCtrueavg for the subject color channel and halftone screen for all possible digital input levels, p0038].
Neither Monga nor Cattrone appear to disclose wherein the first correction unit calculates a representative value for each density of the measured value and determines the size of the filter based on the representative value.  
Shiota discloses determines the size of the filter based on the representative value [In the fine scanning, unsharp image signals are created and dodging is carried out by selecting a low-pass filter having a mask size corresponding to the pixel density [i.e. representative value of the measured density] of an image to be reproduced from the LPF 57b having a small mask size to be used when a small size print is made and the LPF 57c having a large mask size to be used when a large size print is made, p0125].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga in view of Cattrone the support determining the size of the filter based on the representative value as disclosed by Shiota because it allows for an improved rendering of the image data according to the data density as discussed by Shiota in at least the Abstract.
  
Regarding claim 11: Monga in view of Cattrone and Shiota discloses the apparatus according to claim 10, wherein the representative value is an average value of the measured values [The scanner color measurements are averaged to determine the average printer response across the spatial range for each given digital input value. The data are interpolated to derive the true average tone response curve TRCtrueavg for the subject color channel and halftone screen for all possible digital input levels, p0038].  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Cattrone et al., (US PgPub 20070201106) and in further view of Shiota et al., (US PgPub 20020034336) and Yashima (US PgPub 20030085950).
Regarding claim 12: Monga in view of Cattrone and Shiota discloses the apparatus according to claim 11.
Neither Monga in view of Cattrone and Shiota appear to disclose wherein, in a case where the printing element is a printing element configured not to discharge ink, the first correction unit calculates the average value of the measured values excluding the measured value corresponding to the printing element configured not to discharge ink.  
Yashima discloses in a well-known related system from the same field of endeavor [Abstract] wherein, in a case where the printing element is a printing element configured not to discharge ink, the first correction unit calculates the average value of the measured values excluding the measured value corresponding to the printing element configured not to discharge ink [wherein the central section of the shading pattern 101 with a recording duty factor of 50%, which is equivalent to 7168x400 pixels, is cut off, and 400 pixels for each nozzle are averaged to determine the density distribution ... the average density (ave[c]) calculation should preferably exclude nonejecting portions therefrom, p0047].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Monga in view of Cattrone and Shiota the well-known calculation of an average value to excluding the measured value corresponding to the printing element configured not to discharge ink as disclosed by Yashima because it eliminates considering nonejecting nozzle when determining the shading information.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Matsushiro et al. (JP2006-229567).
Regarding claim 13: Monga discloses the apparatus according to claim 1.
Monga does not appear to disclose wherein the first correction unit corrects the measured value by noise reduction processing using frequency transform.
Matsushiro discloses wherein correcting the measured value by noise reduction processing using frequency transform [A frequency domain correction function generation unit that generates a frequency domain correction function based on the value and a correction function generation unit that performs an inverse frequency domain transformation on the generated frequency domain correction function to obtain a correction function , and the concentration estimation value is corrected It is obtained by a correction function obtained by the function generation unit, pages 2-3].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Monga the support for correcting the measured value by noise reduction processing using frequency transform as disclosed by Matsushiro because it corrects for the system noise associated with the measurement that could potentially significantly degrade the rendered image thereby wasting time and resources.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al., (US PgPub 20090027730) in view of Tanaka (US PgPub 20060126139).
Regarding claim 16: Monga discloses the apparatus according to claim 1.
Although Monga discloses individual gradations of CMYK [0039], Monga does not explicitly disclose wherein the first measurement region and the second measurement region are comprised of mixed color.  
Tanaka discloses wherein the first correction unit corrects the measured value for each combination of colors of ink for an image forming apparatus including various types of ink [printer 20 is a printer ear-marked to be mass-produced, and prints images for printing corresponding to the printing data by making the ink adhere on the printing paper (printing medium) and forming dots there, by making the printing heads 29a-29e discharge five types of ink contained in five ink cartridges 28 provided basically for each of the colors C, M, Y, K, Mk (cyan, magenta, yellow, black and mat black). It is needless to say that a printer using light cyan, light magenta, light black dark yellow, red, violet, uncolored ink may be adopted, and the number of ink types is not limited, p0062 – see interpretation above].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Monga the support for correcting the measured value for each color of ink for an image forming apparatus including various types of ink as taught by Tanaka because it allows the user to correct for errors in the printer’s response through the measurement of patches printed by the inks being presently utilized.

Allowable Subject Matter
Claims 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 9: “... wherein the first correction unit increases the size of the filter such that the size of the filter in each of a high-density region and a low-density region of the measurement image is larger than the size of the filter in a medium-density region of the measurement image.”
Claim 14: “... wherein the first correction unit performs no correction processing on the measured value corresponding to the measurement region having a lower average concentration among the first measurement region and the second measurement region.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA D REINIER/Primary Examiner, Art Unit 2672